FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated June 4, 2012 2 Translation of letter to the Buenos Aires Stock Exchange dated June 4, 2012 3 Translation of letter to the Buenos Aires Stock Exchange dated June 4, 2012 4 Translation of letter to the Buenos Aires Stock Exchange dated June 5, 2012 YPF S.A. further reports that Mr. Eduardo Basualdo is the Audit Committee’s financial expert for purposes of Section 407 of the Sarbanes-Oxley Act of 2002. Item 1 TRANSLATION Buenos Aires, June 4, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Composition of YPF S.A. Board of Directors and Supervisory Committee. Dear Sirs, The purpose of this letter is to comply with the requirements of Article 75 of the Buenos Aires Stock Exchange Regulations. Pursuant to the resolutions of the General Ordinary and Special Class A and Class D Shareholders’ Meeting of the Company held on June 4, 2012, and according to the By-Laws, the Board of Directors of YPF S.A. shall be composed as follows: Position Name Class of Shares represented Term Status Chairman of the Board and CEO Miguel Matías Galuccio Class D One fiscal year Non Independent Director Axel Kicillof Clase A One fiscal year Non Independent Director Eduardo Basualdo Class D One fiscal year Independent Director Héctor Walter Valle Class D One fiscal year Independent Director José Iván Brizuela Class D One fiscal year Independent Director Carlos Alfonsi Class D One fiscal year Non Independent Director Gustavo Alejandro Nagel Class D One fiscal year Non Independent Director Roberto Ariel Ivovich Class D One fiscal year Non Independent Director Oscar Alfredo Cretini Class D One fiscal year Non Independent Director Walter Fernando Vázquez Class D One fiscal year Non Independent Director Oscar Alberto Lamboglia Class D One fiscal year Non Independent Director Guillermo Juan Pereyra Class D One fiscal year Non Independent Director Sebastián Uchitel Class D One fiscal year Independent Director Rodrigo Cuesta Class D One fiscal year Non Independent Director Fernando Giliberti Class D One fiscal year Non Independent Director Fernando Dasso Class D One fiscal year Non Independent Director Luis García del Río Class D One fiscal year Non Independent Alternate Director Patricia María Charvay Class A One fiscal year Non Independent Alternate Director Sergio Affronti Class D One fiscal year Non Independent Alternate Director Ricardo Dardo Esquivel Class D One fiscal year Non Independent Alternate Director Luis Alberto Bontempo Class D One fiscal year Non Independent Alternate Director Carlos Héctor Lambré Class D One fiscal year Non Independent Alternate Director Francisco Ernesto García Ibañez Class D One fiscal year Non Independent Alternate Director Ricardo Luis Saporiti Class D One fiscal year Non Independent Alternate Director Manuel Arevalo Class D One fiscal year Non Independent Alternate Director Carlos Agustín Colo Class D One fiscal year Non Independent Alternate Director Gerardo Andrés Doria Muñoz Class D One fiscal year Non Independent Alternate Director Pablo Blanco Pérez Class D One fiscal year Non Independent TRANSLATION Furthermore, the Supervisory Committee shall be composed as follows: Position Name Class of Shares represented Term Member Gustavo Adolfo Mazzoni Class A One fiscal year Member María de las Mercedes Archimbal Class D One fiscal year Member Enrique Alfredo Fila Class D One fiscal year AlternateMember Raquel Inés Orozco Class A One fiscal year AlternateMember Guillermo Leandro Cadirola Class D One fiscal year AlternateMember Cecilia Leonor Carabelli Class D One fiscal year YPF S.A. further reports that Mr. Eduardo Basualdo is the Audit Committee’s financial expert for purposes of Section 407 of the Sarbanes-Oxley Act of 2002. Yours faithfully, Miguel Matías Galuccio President YPF S.A. Item 2 TRANSLATION Buenos Aires, June 4, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.:Appointment of Market Relations Officer Dear Sirs, The purpose of this letter is to inform you that Board of Directors of the Company at its meeting held on June 4, 2012 and in accordance with the provisions of Article. 5 Subsection a) of the Rules of Transparency in the Public Offering, approved by Decree No. 677/2001, appointed Mr. Gabriel E. Abalos as Market Relations Officer. Yours faithfully, Miguel Matías Galuccio President YPF S.A. Item 3 TRANSLATION Buenos Aires, June 4, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: General Ordinary and Special Class A and Class D Shareholders’ Meeting of YPF S.A. The purpose of this letter is to comply with the requirements of Article 75 of the Buenos Aires Stock Exchange Regulations. On June 4, 2012, having complied with all the legal requirements, the General Ordinary and SpecialClass A and Class D Shareholders’ Meeting of YPF S.A. was held at 11:00 a.m. with the attendance of 39 shareholders for a total of 380.638.786 shares, which represents the 96,78% of the outstanding capital stock. The following are resolutions for each of the agenda items which were adopted by a majority of the votes present (excluding abstentions): 1.Appointment of two Shareholders who shall sign the Minutes of the Meeting. It was approved by a majority of votes to appoint the representative of the shareholders, the Federal Government (Ministry of Economy) for Class A and ANSES (Guarantee Funds of Sustainable Law N° 26.425), to sign the minutes. 2.Removal of one regular and one alternate member of the Supervisory Committee for Class A shares. The Federal Government resolved by Special Class A Shareholders´ Meeting to remove from their positions the Accoutant Silvana Rosa Lagrosa as a member and the Accountant Gustavo Adolfo Mazzoni as an alternate member of the Supervisory Committee. 3.Removal of the regular and alternate members of the Supervisory Committee for Class D shares. It was resolved by a majority of votes of Class D shares to remove from their positions Messrs. Juan Andrés Gelly y Obes, Israel Lipsich, Santiago Carlos Lazzatiand Carlos María Tombeur as members and Messrs. Arturo Alonso Peña, Oscar Alberto Oroná, Edgardo Sanguinetiand Rubén Laizerowitch as alternate members of the Supervisory Committee. 4.Fix the number of regular and alternate members of the Supervisory Committee. It was resolved by a majority of votes to fix the number of members at three (3) and the same number of alternate members of the Supervisory Committee. TRANSLATION 5.Appointment of one regular and one alternate member of the Supervisory Committee for Class A shares. The Federal Government appointed by Special Class A Shareholders´ Meeting the Accountant Gustavo Adolfo Mazzoni as a member and Doctor Raquel Inés Orozco as an alternate member of the Supervisory Committee, for the statutory term of one fiscal year. 6.Appointment of the regular and alternate members of the Supervisory Committee for Class D shares. It was resolved by a majority of votes of Class D shares to appoint Doctor María de las Mercedes Archimbal and the Accountant Enrique Alfredo Fila as members and the Accountant Guillermo Leandro Cadirola and Doctor Cecilia Leonor Carabelli as alternate members of the Supervisory Committee, for the statutory term of one fiscal year. 7.Removal of the regular and the alternate member of the Board of Directors for Class A shares. The Federal Government resolved by Special Class A Shareholders´ Meeting to remove from his position Licentiate Roberto Baratta as member of the Board of Directors in representation of its shares in YPF S.A. 8.Removal of the regular and the alternate members of the Board of Directors for Class D shares. It was resolved by a majority of votes of Class D shares to remove from their positions as membersMessrs. Antonio Brufau Niubó, Enrique Eskenazi, Sebastián Eskenazi, Antonio Gomis Sáez, Aníbal Guillermo Belloni, Mario Blejer, Carlos Bruno, Carlos de la Vega, Matías Eskenazi Storey, Salvador Font Estrany, Federico Mañero, Javier Monzón, Miguel Martinez San Martín, Luis Suárez de Lezo Mantilla, Carlos Arnoldo Morales-Giland Mario Vázquez and Messrs. Alejandro Quiroga López, Alfredo Pochintesta, Tomás García Blanco, Fernando Dasso, Carlos Jiménez, Carlos Alfonsi, Ángel Ramos Sánchez, Ezequiel Eskenazi Storey, Mauro Renato José Dacomo, Ignacio Cruz Moranand Eduardo Ángel Garrote as alternate members of the Board of Directors for Class D shares. 9.Fix the number of the regular and the alternate members of the Board of Directors. It was resolved by a majority of votes to fix the number of members at seventeen (17) and the number of alternate members of the Board of Directors at eleven (11). 10.Appointment of one regular and one alternate member of the Board of Directors for Class A shares and fix the term of appointment. The Federal Government appointed by Special Class A Shareholders´ Meeting for the term of one year Doctor Axel Kicillof as member and Mrs. Patricia María Charvay as alternate memberof the Board of Directors in representation of its shares in YPF S.A., provided that the Director assumes his position referred to in the relevant decree. TRANSLATION 11.Appointment of the regular and the alternate members of the Board of Directors for Class D shares and fix the term of appointment. It was resolved by a majority of votes of Class D shares to appoint as members for the statutory term of one fiscal year Messrs. Miguel Matías Galuccio, Eduardo Basualdo, Héctor Walter Valle, José Iván Brizuela, Carlos Alfonsi, Gustavo Alejandro Nagel, Roberto Ariel Ivovich, Oscar Alfredo Cretini, Walter Fernando Vazquez, Oscar Alberto Lamboglia, Guillermo Juan Pereyra, Sebastián Uchitel, Rodrigo Cuesta, Fernando Giliberti, Fernando Dassoand Luis García del Río, and Messrs. Sergio Affronti, Ricardo Dardo Esquivel, Luis Alberto Rafael Bontempo, Carlos Héctor Lambré, Francisco Ernesto García Ibañez, Ricardo Luis Saporiti, Manuel Arevalo, Carlos Agustín Colo, Gerardo Andrés Doria Muñozand Pablo Blanco Pérez as alternate members of the Board of Directors for Class D shares. Yours faithfully, Miguel Matías Galuccio President YPF S.A. Item 4 TRANSLATION Buenos Aires, June 5, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.:Relevant Fact. Appointment of the Audit Committee Dear Sirs: The purpose of this letter is to comply with the requirements of the Regulations of the Buenos Aires Stock Exchange. The Board of Directors of the Company, at its Meeting held on June 4, 2012 resolved to approve the composition of the Audit Committee, which shall be composed as follows: Position Names Status President Eduardo Basualdo Independent Members Héctor Walter Valle Independent Sebastián Uchitel Independent Alternate Member José Iván Brizuela Independent Yours faithfully, Gabriel E. Abalos Market relations officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:June 5,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
